Case 1:19-cr-00384-RM Document 22 Filed 10/31/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00384-RM

UNITED STATES OF AMERICA,

               Plaintiff,

v.

WESLEY GILREATH,

            Defendant.
_____________________________________________________________________________

         UNOPPOSED MOTION TO CONTINUE MOTIONS DEADLINE
______________________________________________________________________________

        Wesley Gilreath, through his attorney, Assistant Federal Public Defender Laura

H. Suelau, moves to continue his pretrial motions deadline from November 1, 2019 to

November 15, 2019. In support of this motion, Mr. Gilreath states:

     1. On August 22, 2019, Mr. Gilreath was Indicted for two counts of 18 U.S.C. §

2252A(a)(5)(B) and (b)(2). He was arraigned on those charges and entered pleas of Not

Guilty.

     2. On September 23, 2019, this Court granted Mr. Gilreath’s Unopposed Motion to

Exclude 90 Days from the Speedy Trial Act and subsequently scheduled a four-day jury

trial to begin January 27, 2020. Docs. 20, 21.



                                                 1
Case 1:19-cr-00384-RM Document 22 Filed 10/31/19 USDC Colorado Page 2 of 4




   3. Undersigned counsel received discovery for this case on September 9, 13, and

October 4, 2019. After conferring with counsel for the government, counsel anticipates

receiving additional discovery, including the Digital Forensic Report, the week of

November 4, 2019. After receiving that report, counsel will review the remaining

discovery at off-site government controlled facilities.

   4. The current deadline for motions is November 1, 2019, before the receipt of the

Digital Forensic Report. Mr. Gilreath’s trial is set for January 27, 2019.

   5. Until she completes a review of the outstanding discovery, and meets with Mr.

Gilreath, counsel cannot determine whether it is necessary to file pretrial motions.

   6. The government, through Assistant United States Attorney Julia Martinez, does

not oppose Mr. Gilreath’s request to file motions on or before November 15, 2019.

       For the foregoing reasons, Mr. Gilreath respectfully requests his pretrial motions

deadline be continued to November 15, 2019 and responses to those motions be filed

November 29, 2019.

       //

       //

       //

       //

       //

                                              2
Case 1:19-cr-00384-RM Document 22 Filed 10/31/19 USDC Colorado Page 3 of 4




                                  Respectfully submitted,

                                  VIRGINIA L. GRADY
                                  Federal Public Defender



                                  s/Laura Suelau
                                  LAURA SUELAU
                                  Assistant Federal Public Defender
                                  633 17th Street, Suite 1000
                                  Denver, CO 80202
                                  Telephone: (303) 294-7002
                                  FAX: (303) 294-1192
                                  laura.suelau@fd.org
                                  Attorney for Defendant




                                    3
Case 1:19-cr-00384-RM Document 22 Filed 10/31/19 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

        I hereby certify that on October 31, 2019, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing
to the following e-mail addresses:

Julia Martinez, AUSA
Julia.Martinez@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

Wesley Gilreath (U.S. Mail)



                                           s/Laura Suelau
                                           LAURA SUELAU
                                           Assistant Federal Public Defender
                                           633 17th Street, Suite 1000
                                           Denver, CO 80202
                                           Telephone: (303) 294-7002
                                           FAX: (303) 294-1192
                                           laura.suelau@fd.org
                                           Attorney for Defendant




                                              4
